Citation Nr: 1708307	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  04-16 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of overpayment of Department of Veterans Affairs (VA) education benefits under the Montgomery GI Bill (MGIB) (chapter 30) in the amount of $13,080.80, to include whether the overpayment was validly created. 


REPRESENTATION

Appellant represented by:	Donald Hill, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 administrative decision issued by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma ("Muskogee Education Center"), which notified the Veteran that an overpayment of VA education benefits under the MGIB (chapter 30) in the amount of $13,080.80 had been created.  The Veteran disagreed in August 2003 and timely perfected his appeal in April 2004, requesting a Board hearing which, as clarified by the attorney, was a videoconference Board hearing at the Manila RO.   However, following a November 2006 Board remand, the Veteran failed to report for the hearing, as scheduled in August 2009 and, so, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

In December 2009, the Board denied waiver of recovery of overpayment of VA education benefits under chapter 30 in the amount of $13,080.80 and found that the educational debt had been validly created.  On appeal of that Board decision, in an April 2014 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the 2009 Board decision and remanded the matter for the Board to make a determination of the Veteran's specific involvement in an alleged fraudulent scheme whereby 60 Veteran students at Ramon Magsaysay Technological University (RMTU) received full VA educational benefits but did not attend classes.  See Raquidan v. Shinseki, No. 11-1516 (Vet. App. Apr. 11, 2014).  

In a January 2015 decision the Board denied waiver of recovery of overpayment finding that the debt of $13,080.80 was validly created and that the Veteran had participated in a fraudulent scheme by receiving VA education benefits as a full-time student while not attending classes regularly at RMTU.  The Veteran appealed that decision to the Court which, in August 2016, vacated the 2015 Board decision pursuant to a Joint Motion for Remand (JMR) agreement that the Board had not had the full and correct documents before it in 2015.  The JMR indicated that there appeared to be separate document folders for the Veteran's disability compensation and the education benefits claims, and the Board had not had the education folder.  For this reason, before the Court, it was conceded that the Board had committed administrative error.  

The case has now been returned to the Board.  


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether the record contains sufficient evidence indicating that the Veteran received Chapter 30 educational assistance benefits for classes that he failed to attend.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the overpayment of Chapter 30 educational assistance benefits in the amount of $31,406.00 was not properly created.  38 U.S.C.A. §§ 3002, 3011, 5107(B) (West 2016); 38 C.F.R. §§ 3.102, 21.7020, 21.7070, 21.7144, 21.7153 (2016).  

2.  The issue of entitlement to a waiver of recovery of the overpayment of educational assistance benefits in the amount of $31,406.00 is moot.  38 U.S.C.A. § 5302 (West 2016); 38 C.F.R. §§ 1.962, 1.963, 1.965, 20.101 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), was created to impose certain duties requiring VA to provide notice of how to substantiate a claim and to assist in developing evidence in a claim.  However, the VCAA and its implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2016).  

Under 38 U.S.C.A. § 5302 , VA is required to notify a beneficiary who is the subject of overpayment proceedings of his or her right to apply for a waiver of overpayment and to describe the procedures for requesting such waiver of overpayment.  See 38 U.S.C.A. § 5302(a) (West 2016).  Having reviewed the record evidence, the Board finds that the Muskogee Education Center properly notified the Veteran in its administrative decision of his right to apply for a waiver of overpayment and described the procedures for requesting waiver.  Id.  Thus, the Board finds that the Muskogee Education Center complied with the notice provisions governing waiver of overpayment claims, to the extent applicable.  Also, the Board finds that the RO has explained to the appellant their reasoning for finding that the debt was valid.  The RO also afforded him the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duty to notify and assist the appellant in the development of this claim.  And any argument to contrary, to include any argument concerning the applicability of the VCAA to this appeal, is without merit.  

In vacating the December 1, 2009 Board decision in this case the Court held in its April 11, 2014, Memorandum decision that the Board had failed to identify the Veteran's involvement it a fraudulent scheme with any degree of specificity.  In remanding the case to the Board, the Court stated that "the Board should ensure compliance with the duty to assist [the Veteran] in obtaining relevant records, or explain why any such records cannot be obtained."  

As stated above, on appeal of the January 2015 Board decision a JMR indicated that there appeared to be separate document folders for the Veteran's disability compensation and the education benefits claims, and the Board had not had the education folder.  The Veteran's education folder is now before the Board for consideration.  Additionally, his appeal is being processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

And all this is in compliance with the Court's August 2016 Order vacating the 2015 Board decision pursuant to a JMR.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Waiver of Overpayment Claim

The Veteran, through his attorney, argues at great length in multiple voluminous submissions to VA that he is entitled to waiver of recovery of overpayment of VA education benefits in the amount of $13,080.80 and this educational debt was not validly created.  It is essentially contended that because he was not specifically named as a participant in the fraudulent scheme uncovered at RMTU where all 60 Veteran students enrolled in 2002-2003 were paid as full-time students but did not, in fact, regularly attend classes, he is entitled to waiver of overpayment.  

Laws and Regulations

Chapter 30 of Title 38, U.S. Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001 - 3006 (West 2016).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130 (2016). 

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  However, there shall be no waiver of an overpayment, or any interest, in any case where there is an indication of fraud or misrepresentation of a material fact on the part of the debtor.  38 U.S.C.A. § 5302(c). 

Factual Background

On a VA Form 21-1999 dated on June 10, 2002, date-stamped as received by the RO on June 14, 2002, and signed by the Veteran, he reported that he was taking 15 credit hours as a full-time student at RMTU for the period of June 17, 2002, to October 18, 2002.  This form was certified by the Campus Registrar at RMTU.  

On a VA Form 21-1999 dated on November 4, 2002, date-stamped as received by the RO on November 18, 2002, and signed by the Veteran, he reported that he was taking 15 credit hours as a full-time student at RMTU for the period of November 4, 2002, to March 21, 2003.  This form also was certified by the Campus Registrar at RMTU.  

On a VA Form 21-1999 dated on April 14, 2003, date-stamped as received by the RO on April 15, 2003, and signed by the Veteran, he reported that he was taking 8 credit hours as a full-time student at RMTU for the period of April 21, 2003, to May 31, 2003.  This form also was certified by the Campus Registrar at RMTU.  

On a VA Form 21-1999b dated on March 17, 2003, date-stamped as received by the RO on March 25, 2003, and signed by the Veteran, he reported that he was extending the time period that he was taking 15 credit hours as a full-time student at RMTU for the period of November 4, 2002, to April 4, 2003.  This form also was certified by the Campus Registrar at RMTU.  

In an "Educational Compliance Survey Report" dated on October 29, 2002, a VA Education Liaison Representative (ELR) at the Manila RO noted that he had conducted an on-site Educational Compliance Survey on October 23, 2002, at RMTU.  The ELR noted that, after he had reviewed the records of 10 Veteran students at RMTU, RMTU "failed to maintain accurate or complete records of enrollment for VA beneficiaries-students."  The ELR discussed what corrective action should be taken with the Campus Registrar who was present for the survey.  The ELR also documented multiple problems with other records not being kept by RMTU for its Veteran students although such recordkeeping was required by VA education program guidelines.  The ELR next noted that a number of Veteran students had addresses listed at a post office box which raised a question of whether there were records of school attendance for them.  The ELR advised the Campus Registrar that VA had experience with "students-beneficiaries who enroll but do not actually attend classes or do any form of schooling at all."  The ELR also explained to the Campus Registrar how to complete all necessary VA forms for Veteran students.  The ELR concluded, "Although no overpayment was noted on this survey based mainly on the available school records presented, it may be necessary to conduct a more extensive compliance survey of this school."  The ELR also concluded that students and faculty members might need to be interviewed in order to obtain further information about certain subjects taken by Veteran students at RMTU.  The ELR finally concluded that a review of VA information should be conducted in order to determine the proximity of Veteran student residences to RMTU.  

On a VA Form 22-1934E, "Compliance Survey Report," dated on March 26, 2003, a VA Education Compliance Specialist (ECS) stated that a complete (100%) audit of records was conducted at RMTU from February 10-13, 2003.  The ECS stated at the outset that he had discussed the purpose of the survey with RMTU's Chancellor who then instructed the Campus Registrar and Campus Registrar Clerk "to make available for review all available school records" of Veteran students at RMTU.  At page 4 of this survey, it was noted that:  

RAQUIDAN - paid full time (15) for 1st semester 2002-2003. Summary of Grades only showed 6 units credit, 1 incomplete and 2 without grades  

See VA Form 22-1934E, "Compliance Survey Report," dated March 26, 2003, at pp. 4.  In other words, this survey showed that, although the Veteran had been paid for 15 credit hours as a full-time student at RMTU for the first semester of 2002-2003, RMTU records showed that he only had taken 6 credit hours with 1 course incomplete and 2 courses without grades.  This survey also showed at page 8 that the Veteran still had "no completed grades for 1st semester 2002-2003."  Id., at pp. 8.  The Campus Registrar Clerk stated that "teachers have yet to submit the final grades.  They are given one year to submit the same...But this policy is not easily complied with and final grades are released normally within a year.  In the case of incomplete subjects, the students are allowed one year to fulfill the requirements."  Id.  

The ECS then detailed interviews that he had conducted as part of the March 2003 compliance survey with faculty members and other students at RMTU.  He discussed how these interviews raised serious doubts about Veteran students' attendance at RMTU classes and that it appeared that the Veterans used their VA education benefits to pay for extracurricular activities and otherwise support RMTU financially.  A faculty member admitted to the ECS during her interview that she did not, in fact, spend "regular class hours with" the Veteran students enrolled in her class.  "She said that in lieu of a roll call, [a] VA student...submits to her a class attendance sheet signed by the other Veteran students in her class."  Id., at pp. 11.  Another faculty member stated that Veteran students in his classes "have their own attendance sheet which is submitted to him regularly."  This faculty member could not recall the full names of any Veteran students in his classes.  "He then admitted that the VA students are providing the finances needed in sustaining some of their school projects.  They are a big help to non-VA students who cannot afford" RMTU.  Id., at pp. 11-12. The ECS then stated: 

[The faculty member's] other replies sounded incredible.  On why he allows such set-up with the VA students, he simply said that his classroom lacks ample space and some VA students were just listening to him outside the corridor.  Asked whether they are also given testing, he said he sometimes exempt[s] them from quizzes because he lacks enough chairs in his classroom.  Because of this, he gives the tests like the midterm and final exams at [an outdoor area of the school known as] Vet-Park for the VA students to answer.  

Id., at pp. 12. The ECS again noted that several students listed their home addresses as a post office box while their actual residences were "quite far" from RMTU's campuses.  The ECS then noted that "not one VA student was found to have a dropped subject or a failed grade in any of his or her subjects.  This is quite a feat for a state university."  Id., at pp. 12-13.  He next noted that some VA students "commonly missed out on the other subjects in the curriculum" they signed up to take or took courses outside the prescribed curriculum.  Id. 

In a Memorandum dated on February 24, 2003, the Resident Agent in Charge, San Francisco Resident Agency, VA OIG, Criminal Investigations Division ("OIG Resident Agent"), informed the Muskogee Education Center that all 60 Veterans enrolled at RMTU, including the Veteran in this appeal, had committed fraud against VA because all of these Veterans had received VA education benefits as full-time students but had not attended classes at RMTU.  The OIG Resident Agent stated: 

My review is based on an extensive review of documentation detailing the interviews conducted by the Manila VARO, correspondence sent in by the Veterans, a review of files at Muskogee [Education Center], and interviews of various VA officials and other individuals.  My review is also based upon my fourteen years of experience as a Special Agent with the VA [OIG], seven of which have been spent as a Resident Agent in Charge. In addition, I have extensive training in conducting fraud investigations.  I have also worked extensively in the Philippines on VA related investigations.  Based on this review, it is my opinion that fraud was committed by these Veterans against the VA.  

See Memorandum dated February 24, 2003, at pp. 1 (emphasis added).  The OIG Resident Agent noted that the ECS had reviewed documentation at RMTU of "all 60 Veterans students. Discrepancies were found in all 60 records."  Id., at pp. 2 (emphasis added).  The OIG Resident Agent then noted that, based on the fraud uncovered by RO personnel, overpayments were created for all 60 Veteran students at RMTU and VA's approval of RMTU as an educational institution had been revoked.  The OIG Resident Agent stated: 

The essence of the scheme was that Veteran students were listed as enrolled at RMTU, as full time students, solely to collect the VA benefits. They never really attended classes. The Veterans would meet once a week at a location on campus...At that time they would circulate attendance sheets for the various classes they were enrolled in and sign them. 

Id.  A designated Veteran student then would take the signed attendance sheets to the professors for these classes.  Although the professors gave the Veteran students mid-term and final exams, "these exams would be given to the [designated Veteran student] leader, taken back to the [areas where the Veterans congregated on campus, known as] Veterans' Park or Veterans' Kiosk, and answered collectively based on the 'honor system.'  All Veterans received passing grades.  The school would benefit from the Veterans because they would pay for various expenses, usually collectively."  Id. 

The OIG Resident Agent stated that all of the Veteran students were enrolled in the same degree programs at RMTU.  The OIG Resident Agent then discussed the evidence of the Veterans' guilt in participating in this fraudulent scheme in detail, noting that interviews conducted by Manila RO personnel with 13 professors and an academic dean at RMTU all "indicated that Veterans never attended class."  This information was buttressed by other interviews with 7 non-Veteran students and 1 Veteran student "not involved in this scheme," in which all of these RMTU students "indicated that the Veterans did not attend classes."  Id., at pp. 3. The OIG Resident Agent also noted that Veteran students at RMTU "began attending classes regularly after the onset of the investigation by the Manila VARO Field Section personnel."  Id.  

In the currently appealed administrative decision dated on August 13, 2003, the Veteran was notified by VA that an overpayment of VA education benefits in the amount of $13,080.80 had been created because, although he had been certified and paid for the period June 17, 2002, through May 31, 2003, records indicated that he had not attended classes.  The Veteran also was advised of his right to apply for a waiver of overpayment and described the procedures for requesting waiver. 

In a statement attached to the Veteran's notice of disagreement, which was dated on August 28, 2003, and date-stamped as received by the RO on August 29, 2003, the Vice-Chancellor and Campus Director for Instruction at RMTU stated in a "Certification" that the Veteran regularly attended classes during the 2002-2003 school year and passed all of his subjects.  Attached to this statement was an "Official Transcript Of Record" indicating that, contrary to the statements provided in the "Certification," the Veteran had 1 incomplete course and received zero credits for another course taken during this time period. 

Analysis

Given that the VA investigation revealed that RMTU failed to maintain accurate, current, and complete records of progress or grades for VA beneficiaries, it is unclear how the absence of a Certificate of Registration from the appellant's file for 2002-2003 can possibly demonstrated that he did not regularly attend classes at RMTU.  

If the Board rejects, as not probative, the appellant's documentation from RMTU, including enrollment certifications and transcripts of passing grades, because RMTU "routinely" confirmed enrollment, class attendance, and passing grades as an implicit part of the scheme, then the poor, if not inept, record keeping by RMTU can be interpreted to suggest or indicate that the absence of a Certificate of Registration is of little significance or probative value.  

Moreover, the matter of (including any irregularities as to) the attendance sign-in procedures, even if acknowledged by other veteran students, does not necessarily equate to an admission by the Veteran in this particular case that he did not attend the required classes.  Moreover, such evidence does not specifically address whether the Veteran, in particular, did not attend classes. 

Based on the Court's holding in its April 2014 decision that the Board did not adequately explain how the evidence demonstrated that the Veteran personally did not attend classes in compliance with RTMU's attendance policy, given the state of the evidentiary record as discussed above, the Board finds that no such explanation is possible.  

Moreover, there does not appear to be any way to obtain such evidence, as it is unclear how the RO or AMC would go about investigating this issue with regard to the Veteran in a manner that would meet the requirements of the Court.  Thus, at this point in time, the evidence is insufficient to explain how the Veteran directly participated in a scheme to defraud VA.  Although there is general evidence suggesting that the Veteran may have participated in fraud in this case, the evidence falls short of actually demonstrating that the Veteran in this case did not attend the classes for which he received VA education benefits.  

Collectively, the evidence outlines an intricate scheme carried out by RMTU and confirmed by many instructors, to allow some veteran students to enroll in and receive credit for educational classes which they did not attend.  However, more than this is needed to demonstrate that the individual appellant in this case actually participated, rather than merely inferring such involvement.  

It is clear that the Court in its' April 2014 decision was unconvinced that the appellant, as an individual, rather than as a member of a group, was a willing participant in a scheme to defraud VA of educational assistance benefits.  This remains the case notwithstanding the existence of evidence which, when considered collectively, shows that some veteran students did, in fact, participated in a fraudulent scheme.  In an attempt to address the Court's concerns, the Board has obtained the Veteran's educational folder.  Unfortunately, this evidence does not provide any additional evidence addressing whether the Veteran, individually, did not attend the classes for which he received VA education benefits. Given that the events in question occurred at this point more than 10 years ago, there is little hope that any additional and relevant evidence is, at present, available. 

The Board notes that the majority of the evidence obtained from the investigations refers to the VA-students as a group, rather than each student individually.  However, many of the VA student' names, possibly including the Veteran in this case, are listed in some of investigation documents.  This evidence was sufficient to lead the investigators to believe that the Veteran in this case engaged in the misconduct and fraud discovered.  However, this is not sufficient to constitute proof of actual fraud on the part of the particular Veteran in this case.  For example, there is one record that indicates that a person with the same last name as the Veteran in this case was paid for full-time enrollment of 15 unit credits for the 1st semester of 2002 - 2003 but a Grades Summary reflected only 6 unit credits, 1 incomplete, and 2 without grades.  However, this record does not list that particular student by both last and first names.  It is not clear whether there was more than one person with the last name of the Veteran enrolled during the relevant time frame at RMTU and, if so, how many and whether the record cited actually referred to the Veteran in this case or to some other person with the same last name.   

The Court clearly indicated that the record, as it stood when before it in 2014, was insufficient to show the Veteran's specific participation in the fraudulent scheme including any lack of satisfactory classroom attendance.  Therefore, due to the lack of any further corroborating evidence, the Board finds the evidence specific to the Veteran is insufficient to explain how he directly and personally participated in a scheme to clearly defraud VA.  The Board finds that there is clear evidence of fraud in this case as shown through the investigations; however, per the findings of the Court, the evidence is insufficient for the Board to conclude that this particular Veteran did not attend the classes for which he was paid.  Moreover, the inept RMTU record keeping makes it all but impossible to refute the Veteran's contention that he did, in fact, attend the classes for which he received VA education benefits.  Because such evidence is required by the Court to find the overpayment to have been validly created and this evidence apparently cannot be obtained, the Board finds that it would be futile to remand the case in an attempt to find evidence specific to this Veteran and, so, must conclude that that the overpayment was not validly created and grant the appeal.  

Thus, the evidence is at least evenly balanced as to whether the record contains sufficient evidence indicating that the Veteran received Chapter 30 educational assistance benefits for classes that he failed to attend.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board must find that the overpayment of Chapter 30 educational assistance benefits in the amount of $13,080.80 was not properly created.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As there was no overpayment, the issue of a waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $13,080.80 is moot.  Dismissal of the appeal as to this matter is thus warranted.  See 38 C.F.R. § 20.101(d) (granting the Board the authority to determine its own jurisdiction and to dismiss any matter over which it does not have jurisdiction). 

The Board notes that present decision is based on the record in this appeal, including the Court's own non-precedential memorandum decision, and carries no precedential weight as to any other cases.  38 C.F.R. § 20.1303 (2016).  


ORDER

The overpayment of Chapter 30 educational assistance benefits in the amount of $13,080.80 for the period from 2002 to 2003 was not properly created; the appeal is therefore granted, subject to controlling regulations governing the payment of monetary awards.  

The issue of entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the amount of $13,080.80 is dismissed as moot.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


